DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to an amendment filed 12/18/2019. As directed by the amendment, claims 1 and 4 were amended, and no claims were cancelled nor added. Thus, claims 1-6 are presently pending in this application
Claims 1-6 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Shalom Wertsberger on 7/28/2022. 

The application has been amended as follows:

In Claim 4, line 1, the limitation “A method for improving renal function, the method” has been changed to --A non-invasive method for improving renal blood flow, the method--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Schultheiss (2007/0239082) does not specifically disclose the claimed method as presented in the claims 1-6. 
Regarding claim 1, Schultheiss  discloses a method for revascularization of organs (see paragraph 0110, Schultheiss discloses a method of providing shockwave therapy for revascularization of the heart or other organs wherein sufficient or insufficient blood flow is occurring), the method comprising an applying an extracorporeal shockwave therapy utilizing focused shockwaves generated with a shockwave generating system (2 and associated structures, see fig. 1, see paragraph 0058, furthermore, Schultheiss discloses in paragraph 0084 that the source of shockwaves are focused or unfocused), applying between 1 and 2400 focused shockwaves (see paragraph 0084, Schultheiss discloses applying a shockwave having a frequency of 0.5-20 per second, it is inherent that there would be at least one shockwave being applied, see paragraph 0087, Schultheiss discloses that the shockwaves can range from 10 to a few thousands within one treatment) having a repetition rate above one shockwave per second (see paragraphs 0084 and 0087, Schultheiss discloses that the frequency is between 0.5 to 20 shockwaves per second), and energy density of about 0.02 to 0.18                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0084, Schultheiss discloses that the energy density is 0.00001                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.3                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), to a kidney (paragraph 0020) and that any other organs can be treated (paragraph 0020), Schultheiss discloses that each treatment zones are provided with at least 100 shockwaves (see paragraph 0087, Schultheiss discloses that the shockwaves can range from 10 to a few thousands within one treatment), but fails to disclose that the shockwaves are delivered to the plurality of treatment zone during at least one session per week for up to about 20 sessions within a time frame of up to about 18 weeks and fails to disclose a non-invasive method and fails to disclose that the method is for restoring blood flow velocity in the interlobular renal arteries. Furthermore, Schultheiss discloses revascularization where the organs are experiencing sufficient or insufficient blood flow, but does not disclose that the method is a non-invasive method to restore blood flow velocity in an interlobular renal artery, and it has been determined that Schultheiss fails to disclose anything about restoring blood flow velocity having the steps as claimed. Therefore, to modify Schultheiss to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning. 
Regarding claim 4, Schultheiss  discloses a method for improving renal function (see paragraph 0110, Schultheiss discloses a method of providing shockwave therapy for revascularization of the heart or other organs wherein insufficient blood flow is occurring, and further disclose in paragraphs 0020 and 0048 that the method is for treating the kidney, therefore, the method is for improving renal function), comprising an extracorporeal shockwave therapy utilizing shockwave generating system (2 and associated structures, see fig. 1, see paragraph 0058), applying between 100 and 2400 focused shockwaves (see paragraph 0087, Schultheiss discloses that the shockwaves can range from 10 to a few thousands within one treatment) having a repetition rate above one shockwave per second (see paragraphs 0084 and 0087, Schultheiss discloses that the frequency is between 0.5 to 20 shockwaves per second), and energy density of about 0.02 to 0.18                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0084, Schultheiss discloses that the energy density is 0.00001                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.3                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), to a kidney (paragraph 0020) and that any other organs can be treated (paragraph 0020), but fails to target renal sympathetic and renal para-sympathetic nerves or renal sympathetic nerves that lie within and immediately adjacent to a wall of a renal artery, and that the focused shockwave treatment protocol being applied at at least one session per week for up to 20 sessions within a period of up to about 18 weeks, and fails to specifically disclose a non-invasive method for improving renal blood flow. Furthermore, Schultheiss discloses revascularization where the organs are experiencing sufficient or insufficient blood flow, but does not disclose that the method is a non-invasive method to improve renal blood flow by targeting either renal sympathetic and renal para-sympathetic nerves or renal sympathetic nerves that lie within and immediately adjacent to a wall of a renal artery, and it has been determined that Schultheiss fails to disclose anything about improving renal blood flow having the steps as claimed. Therefore, to modify Schultheiss to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning.
Therefore, claims 1-6 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schaden (2007/0239080) is cited to show a shockwave therapy for enhancing regeneration of injured nerves. 
Schultheiss (2006/0036194) (2006/0036195) is cited to show a method for treatment and prevention of tissue utilizing shockwaves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785